VIA EDGAR May 1, 2009 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II 1933 Act File No. 333-155404 CIK No. 0000775180 Rule 497(j) Certification/Post-Effective Amendment No. 2 to N-14 Ladies and Gentlemen: On behalf of Old Mutual Funds II (the “Registrant”) and pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), I hereby certify that (i) the form of prospectus and statement of additional information that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from the prospectus and statement of additional information incorporated by reference in Post-Effective Amendment No. 2 under the 1933 Act to the Registrant’s registration statement on Form N-14 (the “Amendment”) filed with the Securities and Exchange Commission on April 27, 2009; and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission. If you have any questions regarding this filing, please do not hesitate to contact the undersigned at 720-200-7727. Very truly yours, /s/ Kathryn L. Santoro Kathryn L. Santoro Associate General Counsel OLD MUTUAL CAPITAL, INC.
